

115 HR 3157 IH: Merchant Marine Academy Improvement Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3157IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Suozzi introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Education and the Workforce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the handling of instances of sexual harassment, dating violence, domestic violence,
			 sexual assault, and stalking at the United States Merchant Marine Academy,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Merchant Marine Academy Improvement Act of 2017. 2.Application of title IX of the Education Amendments of 1972 to the United States Merchant Marine AcademySection 901(a)(4) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(4)) is amended by striking States, or the merchant marine; and inserting States;.
		3.Actions to address sexual harassment, dating violence, domestic violence, sexual assault, and
			 stalking at the United States Merchant Marine Academy
 (a)Required policySubsection (a) of section 51318 of title 46, United States Code, as added by section 3510 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2782), is amended—
 (1)in paragraph (1), by striking harassment and sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, and stalking; (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking harassment and sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, and stalking; (B)in subparagraph (A), by inserting domestic violence, dating violence, stalking, after acquaintance rape,;
 (C)in subparagraph (B)— (i)in the matter preceding clause (i), by striking harassment or sexual assault, and inserting harassment, dating violence, domestic violence, sexual assault, or stalking,;
 (ii)in clause (i), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; and (iii)in clause (iii), by striking criminal sexual assault and inserting a criminal sexual offense;
 (D)in subparagraph (D), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; (E)in subparagraph (E)—
 (i)in clause (i), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; (ii)in clause (ii), by striking sexual assault and inserting sexual harassment, dating violence, domestic violence, sexual assault, or stalking; and
 (iii)in clause (iii), by striking harassment and sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; and (F)in subparagraph (F), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (4)by inserting after paragraph (2) the following:
					
						(3)Minimum training requirements for certain individuals regarding sexual harassment, dating violence,
			 domestic violence, sexual assault, and stalking
 (A)RequirementThe Maritime Administrator shall develop a mandatory training program at the United States Merchant Marine Academy for each individual who is involved in implementing the Academy’s student grievance procedures, including each individual who is responsible for—
 (i)resolving complaints of reported sexual harassment, dating violence, domestic violence, sexual assault, and stalking;
 (ii)resolving complaints of reported violations of the sexual misconduct policy of the Academy; or (iii)conducting an interview with a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
 (B)ConsultationThe Maritime Administrator shall develop the training program described in subparagraph (A) in consultation with national, State, or local sexual assault, dating violence, domestic violence, or stalking victim advocacy, victim services, or prevention organizations.
 (C)ElementsThe training required by subparagraph (A) shall include the following: (i)Information on working with and interviewing persons subjected to sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
 (ii)Information on particular types of conduct that would constitute sexual harassment, dating violence, domestic violence, sexual assault, or stalking, regardless of gender, including same-sex sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
 (iii)Information on consent and the effect that drugs or alcohol may have on an individual’s ability to consent.
 (iv)Information on the effects of trauma, including the neurobiology of trauma. (v)Training regarding the use of trauma-informed interview techniques, which means asking questions of an individual who has been a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking in a manner that is focused on the experience of the victim, does not judge or blame the victim, and is informed by evidence-based research on the neurobiology of trauma.
 (vi)Training on cultural awareness regarding how dating violence, domestic violence, sexual assault, or stalking may impact midshipmen differently depending on their cultural background.
 (vii)Information on sexual assault dynamics, sexual assault perpetrator behavior, and barriers to reporting.
 (D)ApprovalThe training program described in subparagraph (A) shall be approved by the Director of the Departmental Office of Civil Rights of the Department of Transportation.
							(E)Implementation
 (i)Development and approval scheduleThe training program required by subparagraph (A) shall be developed and approved as required by subparagraph (D) not later than 90 days after the date of the enactment of the Merchant Marine Academy Improvement Act of 2017.
 (ii)Completion of trainingEach individual who is required to complete the training described in subparagraph (A) shall complete such training not later than—
 (I)270 days after enactment of the Merchant Marine Academy Improvement Act of 2017; or (II)180 days after starting a position with responsibilities that include the activities described in clause (i), (ii), or (iii) of subparagraph (A).; and
 (5)by inserting after paragraph (5), as so redesignated, the following:  (6)Consistency with the Higher Education Act of 1965The Secretary shall ensure that the policy developed under this subsection meets the requirements set out in paragraph (8) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(8))..
				(b)Minimum procedures for handling reports of sexual harassment, dating violence, domestic violence,
 sexual assault, or stalkingSubsection (b) of section 51318 of title 46, United States Code, as added by section 3510 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2782), is amended to read as follows:
				
					(b)Development program
 (1)In generalThe Secretary shall ensure that the development program of the Academy includes a section that— (A)describes the relationship between honor, respect, and character development and the prevention of sexual harassment, dating violence, domestic violence, sexual assault, and stalking at the Academy;
 (B)includes a brief history of the problem of sexual harassment, dating violence, domestic violence, sexual assault, and stalking in the merchant marine, in the Armed Forces, and at the Academy; and
 (C)includes information relating to reporting sexual harassment, dating violence, domestic violence, sexual assault, and stalking, victims’ rights, and dismissal for offenders.
							(2)Minimum requirements to combat retaliation
 (A)Requirement for planNot later than 90 days after the date of the enactment of the Merchant Marine Academy Improvement Act of 2017, the Maritime Administrator shall create and implement a plan to combat retaliation against midshipmen at the United States Merchant Marine Academy who report sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
 (B)Violation of code of conductThe Maritime Administrator shall consider an act of retaliation against a midshipman at the Academy who reports sexual harassment, dating violence, domestic violence, sexual assault, or stalking as a Class I violation of the Academy’s Midshipman Regulations and Sea Year Regulations and Instructions or equivalent code of conduct.
 (C)Retaliation definitionThe Maritime Administrator shall work with the sexual assault prevention and response staff of the Academy to define retaliation for purposes of this subsection.
							(3)Minimum resource requirements
 (A)In generalThe Secretary of Transportation shall provide the staff at the United States Merchant Marine Academy with adequate and appropriate sexual harassment, dating violence, domestic violence, sexual assault, and stalking prevention and response training materials and resources. Such resources shall include staff as follows:
 (i)Sexual assault response coordinator. (ii)Prevention educator.
 (iii)Administrative staff member. (iv)Strategic Sealift Officer.
 (B)CommunicationThe Director of the Office of Civil Rights of the Department of Transportation shall create and maintain a direct line of communication to the sexual assault response staff of the Academy that is outside of the chain of command of the Academy.
 (4)Minimum training requirementsThe Superintendent shall ensure that all cadets receive training on the sexual harassment, dating violence, domestic violence, sexual assault, and stalking prevention and response sections of the development program of the Academy, as described in paragraph (1), as follows:
 (A)An initial training session, which shall occur not later than 7 days after a cadet’s initial arrival at the Academy.
 (B)Additional training sessions, which shall occur biannually following the cadet’s initial training session until the cadet graduates or leaves the Academy..
 (c)Aggregate reportingSection 51318 of title 46, United States Code, as added by section 3510 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2782), is amended by adding at the end the following:
				
					(e)Data for aggregate reporting
 (1)In generalNo requirement related to confidentiality in this section or section 51319 may be construed to prevent a sexual assault response coordinator from providing information for any report required by law regrading sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
 (2)Identity protectionAny information provided for a report referred to in paragraph (1) shall be provided in a manner that protects the identity of the victim or witness..
 (d)DefinitionsSection 51318 of title 46, United States Code, as added by section 3510 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2782), as amended by subsection (c), is further amended by adding at the end the following:
				
 (f)DefinitionsIn this section and section 51319: (1)Dating violence; domestic violence; stalkingThe terms dating violence, domestic violence, and stalking have the meanings given those terms in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
 (2)Sexual assaultThe term sexual assault means an offense classified as a forcible or nonforcible sex offense under the uniform crime reporting system of the Federal Bureau of Investigation..
			(e)Conforming amendments
 (1)HeadingSection 51318 of title 46, United States Code, as added by section 3510 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2782), is amended by striking the section heading and inserting the following:
					
						51318.Policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking.
 (2)Table of sections amendmentThe table of sections for chapter 513 of title 46, United States Code, as amended by subtitle A of title XXXV of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2774), is amended by striking the item relating to section 51318 and inserting the following:
					
						
							Sec. 51318. Policy on sexual harassment, dating violence, domestic violence, sexual assault, and
			 stalking..
				4.Sexual assault response coordinators and sexual assault victim advocate
 (a)In generalSection 51319 of title 46, United States Code, as added by section 3511 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2785), is amended—
 (1)by redesignating subsection (b) as subsection (g); and (2)by striking subsection (a) and inserting the following:
					
						(a)Sexual assault response coordinators
 (1)Requirement for coordinatorsThe United States Merchant Marine Academy shall employ or contract with at least 1 full-time sexual assault response coordinator who shall reside at or near the Academy. The Secretary of Transportation may assign additional full-time or part-time sexual assault response coordinators at the Academy as necessary.
 (2)Selection criteriaEach sexual assault response coordinator shall be selected based on— (A)experience and a demonstrated ability to effectively provide victim services related to sexual harassment, dating violence, domestic violence, sexual assault, and stalking; and
 (B)protection of the individual under State law to provide privileged communication. (3)ConfidentialityA sexual assault response coordinator shall, to the extent authorized under State law, provide confidential services to a midshipman who reports being a victim of, or witness to, sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
							(4)Training
 (A)RequirementNot later than 90 days after the date of the enactment of the Merchant Marine Academy Improvement Act of 2017, the Maritime Administrator shall develop a specialized training program for each sexual assault response coordinator and receive approval for such program from the Director of the Departmental Office of Civil Rights of the Department of Transportation within 90 days of enactment of this Act.
 (B)Training program requirementsThe specialized training program required by subparagraph (A) shall include training in— (i)working with victims of sexual harassment, dating violence, domestic violence, sexual assault, and stalking;
 (ii)the policies, procedures, and resources of the Academy related to responding to sexual harassment, dating violence, domestic violence, sexual assault, and stalking; and
 (iii)national, State, and local victim services and resources available to victims of sexual harassment, dating violence, domestic violence, sexual assault, and stalking.
 (C)ApprovalThe specialized training program developed under subparagraph (A) shall be approved by the Director of the Departmental Office of Civil Rights of the Department of Transportation.
								(D)Implementation
 (i)Development and approval scheduleThe specialized training program required by subparagraph (A) shall be developed and approved as required by subparagraph (C) not later than 90 days after the date of the enactment of the Merchant Marine Academy Improvement Act of 2017.
 (ii)Completion of trainingA sexual assault response coordinator shall complete the specialized training program required by subparagraph (A) not later than—
 (I)270 days after enactment of the Merchant Marine Academy Improvement Act of 2017; or (II)180 days after starting in the role of sexual assault response coordinator.
 (5)DutiesA sexual assault response coordinator shall— (A)confidentially receive reports from victims of sexual harassment, dating violence, domestic violence, sexual assault, or stalking;
 (B)inform such victims of— (i)their rights under Federal and State law;
 (ii)options for reporting an incident of sexual harassment, dating violence, domestic violence, sexual assault, or stalking to the Academy and law enforcement;
 (iii)how to access available services, including emergency medical care, medical forensic or evidentiary examinations, legal services, services provided by rape crisis centers and other victim service providers, services provided by the volunteer sexual assault victim advocates at the Academy, and crisis intervention counseling and ongoing counseling;
 (iv)such coordinator’s ability to assist in arranging access to such services, with the consent of the victim;
 (v)available accommodations, such as allowing a victim to change living arrangements and obtain accessibility services;
 (vi)such coordinator’s ability to assist in arranging such accommodations, with the consent of the victim;
 (vii)the victim’s rights and the Academy’s responsibilities regarding orders of protection, no contact orders, restraining orders, or similar lawful orders issued by the Academy or a criminal, civil, or tribal court; and
 (viii)privacy limitations based on Federal and State law; (C)represent the interests of any midshipmen who reports being a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking, even if such interests are in conflict with the interests of the Academy;
 (D)advise such victims of, and provide written materials regarding, the information described in subparagraph (B);
 (E)liaise with appropriate staff at the Academy, with the victim’s consent, to arrange reasonable accommodations through the Academy to allow a victim to change living arrangements, obtain accessibility services, or access other accommodations;
 (F)maintain the privacy and confidentiality of the victim, and shall not notify the Academy or any other authority of the identity of the victim or the alleged circumstances surrounding the reported incident unless—
 (i)otherwise required by the applicable State law; or (ii)requested to do so by the victim who has been fully and accurately informed about what procedures shall occur if the information is shared;
 (G)assist the victim in contacting and reporting an incident of sexual harassment, dating violence, domestic violence, sexual assault, or stalking to the Academy or law enforcement, if requested to do so by the victim who has been fully and accurately informed about what procedures shall occur if information is shared; and
 (H)submit to the Director of the Office of Civil Rights of the Department of Transportation an annual report summarizing how the resources supplied to the coordinator were used during the prior year, including the number of victims assisted by the coordinator.
								(b)Oversight
							(1)In general
 (A)ReportingEach sexual assault response coordinator shall— (i)report directly to the Superintendent; and
 (ii)have concurrent reporting responsibility to the Executive Director of the Maritime Administration on matters related to the Maritime Administration and the Department of Transportation and upon belief that the Academy leadership is acting inappropriately regarding sexual assault prevention and response matters.
 (B)SupportThe Maritime Administration Office of Civil Rights shall provide support to the sexual assault response staff at the Academy on all sexual assault and sexual harassment prevention matters.
 (2)Prohibition on investigation by the AcademyAny request by a victim for an accommodation, as described in subsection (a)(5)(F), made by a sexual assault response coordinator shall not trigger an investigation by the Academy, even if such coordinator deals only with matters relating to sexual harassment, dating violence, domestic violence, sexual assault, or stalking.
 (3)Prohibition on retaliationA sexual assault response coordinator, victim advocate, or companion may not be disciplined, penalized, or otherwise retaliated against by the Academy for representing the interests of the victim, even if such interests are in conflict with the interests of the Academy.
 (c)Support for reportingThe Maritime Administrator shall contract with a third party to make support services available 24 hours a day to midshipmen at the United States Merchant Marine Academy who are victims of sexual harassment, dating violence, domestic violence, sexual assault, or stalking. Such support shall—
 (1)be greater than or equal to the support services offered by the Department of Defense SAFE Helpline; and
 (2)be provided by individuals who are trained regarding the resources that are available to midshipmen that might not be available to the general public..
 (b)Repeal of duplicate requirementSubsection (g) of section 51319 of title 46, United States Code, as redesignated by subsection (a)(1), is amended—
 (1)by striking paragraph (5); (2)by redesignating paragraph (6) as paragraph (5); and
 (3)in paragraph (5), as so redesignated, by striking (3), (4), and (5) and inserting (3) and (4). 5.Protection of students from sexual assault onboard vessels (a)In generalChapter 513 of title 46, United States Code, as amended by subtitle A of title XXXV of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended by adding at the end the following new section:
				
					51320.Protection of students from sexual assault onboard vessels
						(a)Provision of individual satellite communication devices during sea year
 (1)In generalThe Maritime Administrator shall ensure that each midshipman at the United States Merchant Marine Academy is provided a functional satellite communication device during the midshipman’s Sea Year.
 (2)Check-inNot less often than once each week, each such midshipman shall check-in with designated personnel at the Academy via the midshipman’s personal satellite communication device.
 (3)Authorization of appropriationsThere are authorized to be appropriated to the Maritime Administrator such funds as may be necessary to carry out paragraph (1).
 (b)Riding gangsThe Maritime Administrator shall— (1)require the owner or operator of any commercial vessel carrying a midshipman of the Academy to certify their compliance with the International Convention for Safety of Life at Sea, 1974, with annex, done at London November 1, 1974 (32 UST 47), and section 8106; and
 (2)ensure the Academy informs midshipmen preparing for Sea Year of the obligations that vessel owners and operators have to provide for the security of individuals aboard a vessel under United States law, including chapter 81 and section 70103(c).
							(c)Checks of commercial vessels
 (1)RequirementNot less frequently than once every two years, the sexual assault prevention and response staff of the United States Merchant Marine Academy or the Maritime Administration shall conduct both random and targeted unannounced checks of not less than 10 percent of the commercial vessels that host a midshipman from the Academy.
 (2)Removal of studentsIf such staff determine that such a commercial vessel is in violation of the sexual assault policy developed by the Academy through such a check, such staff are authorized to remove any midshipman of the Academy from the vessel and report any such violation to the company that owns the vessel.
 (d)Maintenance of sexual assault training recordsThe Maritime Administrator shall require each company or seafarer union for a commercial vessel to maintain records of sexual assault training for the crew and passengers of any vessel hosting a midshipman from the Academy.
						(e)Sea Year survey
 (1)RequirementThe Maritime Administrator shall require each midshipman from the Academy upon completion of the midshipman's Sea Year to complete a survey regarding the environment and conditions on each commercial vessel that hosted the midshipman during the Sea Year.
 (2)AvailabilityThe Maritime Administrator shall make available to the public for each year— (A)the questions used in the survey required by paragraph (1); and
 (B)the aggregated data received from such surveys.. (b)Table of sections amendmentThe table of sections for chapter 513 of title 46, United States Code, as amended by subtitle A of title XXXV of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended by adding at the end the following:
				
					
						Sec. 51320. Protection of students from sexual assault onboard vessels..
 6.Training requirement for sexual assault investigatorsThe Secretary of Transportation shall require each employee of the Office of Inspector General of the Department of Transportation who conducts investigations and who is assigned to the Regional Investigations Office in New York, New York—
 (1)to participate in specialized training in conducting sexual assault investigations; and (2)to attend at least one Federal Law Enforcement Training Center (FLETC) sexual assault investigation course each year.
			